                    In the United States District Court for the
                        Eastern· District of North Carolina
                                 Western Division
Thomas Futch,
Plaintiff,
vs.                                                 Civil Action No. 5:19-cv-286-D
Andrew Saul,
Commissioner of Social Security,
Defendant.


                                        Order


      THIS MATTER IS BEFORE THE COURT on the Plaintiff's Consent

Motion for Fees Pursuant to the Equal Access to Justice Act 28 U.S.C. §

2412( d)(l )(A) filed on December 3, 2020. Having reviewed the motion, supporting

materials, memorandum in support, and the case file the Court determines that

Plaintiff should be awarded an attorney's fee under the Equal Access to Justice Act

("EAJA"), 28 U.S.C. § 2412(d), in the amount of$5,700.00.

      IT IS ORDERED that the Plaintiff's Motion for Fees Under the Equal Access

to Justice Act 28 U.S.C. § 2412(d)(l)(A) filed is GRANTED, to the extent that the

Court will award attorney fees in the amount of $5,700.00, and that pursuant to

Comm'r of Soc. Sec. v. Ratliff, 560 U.S. --, 130 S. Ct. 2521 (2010), the fee award

will first be subject to offset of any debt Plaintiff may owe to the United States. The

Commissioner will determine whether Plaintiff owes a debt to the United States. If

so, the debt will be satisfied first, and if any funds remain, they will be made payable




        Case 5:19-cv-00286-D Document 36 Filed 12/08/20 Page 1 of 2
to Plaintiff and mailed to Plaintiffs counsel. If the United States Department of the

Treasury reports to the Commissioner that the Plaintiff does not owe a federal debt,

the government will exercise its discretion and honor an assignment of EAJA fees

and pay the awarded fees directly to Plaintiffs counsel. No additional petition

pursuant to 28 U.S.C. § 2412(d) shall be filed.



      This    ]     day of December               2020 .




                                       .Tatrres C. Dever III
                                       United States District Judge




        Case 5:19-cv-00286-D Document 36 Filed 12/08/20 Page 2 of 2
